DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   RAYMOND MICHAEL MATTSON,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1024

                          [February 21, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit; Palm
Beach County, Samantha Schosberg-Feuer, Judge; L.T. Case No. 50-
2017-CF-000602-AXXX-MB.

  Carey Haughwout, Public Defender, and Jeffrey Anderson, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley B. Moody, Attorney General, Tallahassee, and Joseph D.
Coronato, Jr., Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.